                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI


JESSIE S. PHILLIPS,                              )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )   Case No. 3:20-CV-05015-MDH
                                                 )
ANDY PIKE, et al.,                               )
                                                 )
                      Defendant.                 )


                                            ORDER

       Before the Court is the parties’ Joint Motion for Issuance of Discovery Order (Doc. 43).

The parties move this Court to enter an Order directing and compelling the Circuit Clerk of

Newtown County, Missouri, to produce its entire file associated with the criminal case entitled

State of Missouri v. Jessie Phillips filed in the Newton County Circuit Court earing Case No.

17NW-CR01168 at a Rule 30(b)(6) deposition which will be scheduled by the parties and properly

Noticed with the Court. The Motion is hereby GRANTED. The Circuit Clerk of Newton, Missouri

is ordered to produce the entire filed maintained by the Circuit Clerk concerning the case of State

of Missouri v. Jessie Phillips filed in the Newton County Circuit Court under Case No. 17NW-

CR01168 and, to the extent possible, produce all original documents for review and inspection

during a to-be-scheduled Rule 30(b)(6) deposition.



IT IS SO ORDERED.

Dated: January 4, 2021                                       /s/ Douglas Harpool______
                                                            DOUGLAS HARPOOL
                                                            United States District Judge




         Case 3:20-cv-05015-MDH Document 47 Filed 01/04/21 Page 1 of 1
